Case: 12-30922      Document: 00512415309          Page: 1    Date Filed: 10/21/2013




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         October 21, 2013

                                      No. 12-30922                        Lyle W. Cayce
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,
v.

JOHN WYSS, also known as Bones,

                                                 Defendant–Appellant.



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                            USDC No. 5:10-CR-319-16


Before OWENS and HAYNES, Circuit Judges and LEMELLE, District Judge*
PER CURIAM:**
       Defendant-Appellant John Wyss appeals his conviction and life sentence
for engaging in a child exploitation enterprise in violation of 18 U.S.C. §
2252A(g).
       Wyss contends his Sixth Amendment Right of Confrontation was violated
by the admission at trial of certain Internet Protocol address data ("IP") and



       *
       District Judge of the Eastern District of Louisiana, sitting by designation.

        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
       **

not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
     Case: 12-30922       Document: 00512415309         Page: 2    Date Filed: 10/21/2013




                                      No. 12-30922

testimony about that data from a records custodian from Sprint - Nextel
Telecommunications' legal compliance department ("Sprint").1 He also contends
erroneous admission of opinion testimony from the government's computer
forensic expert invaded the jury's fact-finding role. Lastly, Wyss challenges his
life sentence because the sentencing judge pronounced an unreasonable sentence
and impermissibly relied upon redundant upward adjustments based on age of
the children, use of a computer and engaging in a pattern of activity involving
exploitations of a minor. For the following reasons, we AFFIRM the conviction
and sentence.2
                             I. Facts and Proceedings
       The key issue at trial was whether Wyss properly was identified as the
person, using the screen name "Bones", who published child pornography onto
an internet bulletin board known as "Dreamboard".3
       As a result of search warrants executed at Dreamboard's host entity,
Certified Hosting Solutions, the government seized the hard drives for

       1
         "An [IP] address is a unique 32-bit numeric address, written as numerals
separated by periods, identifying each sender or receiver of information traveling across
the Internet. An IP address has two parts: the identifier of a particular network on the
Internet (say, the first 24 bits) and an identifier of the particular device (which can be a
server or a workstation) within that network. In essence, an IP address identifies a single
computer...." White Buffalo Ventures, LLC v. University of Texas at Austin, 420 F.3d 366,
369 n. 6 (5th Cir. 2005).
       2
         Wyss was also found guilty for violating 18 U.S.C. §2251(d)(1)&(e), conspiracy to
advertise the distribution of child pornography, and violating 18 U.S.C.
§2252A(a)(2)(A)&(b)(1), conspiracy to distribute child pornography. However, the district
judge vacated those convictions upon oral motion of the government prior to sentencing.
       3
          Dreamboard is a highly encrypted, members-only, internet bulletin board that
promotes members to produce, advertise and share pornographic images and videos of
child sexual abuse, including links to an approved, password protected, third-party website
for downloading.

                                             2
    Case: 12-30922    Document: 00512415309     Page: 3   Date Filed: 10/21/2013




                                 No. 12-30922

Dreamboard's servers. Stored IP addresses were obtained from the servers.
With those addresses the government's computer forensics specialist, James
Fottrell, was able to determine the names of Internet Service Providers, such as
Sprint for each IP address. Subpoenaed records from Sprint allowed Fottrell and
other government investigators to identify John Wyss, at a specified address in
Monroe, Wisconsin, with an assigned network access identifier "JWYSS14" as
the person who posted child pornography on Dreamboard using the name
"Bones". Prior to execution of warrants at the latter address, Wyss's half-sister
Teresa Dampier was informed by her live-in friend Jerry Dahlen, a member of
the Monroe, Wisconsin police department, that her brother was in trouble again
and that federal agents were planning to search their residence. Dampier
relayed that information to Wyss who denied knowing the reasons for agents'
interest in him. Dampier and Dahlen confirmed that Wyss received mail at their
residence, but lived in the sleeper compartment of his tractor-trailer. Wyss's
location was subsequently determined through a court order to Sprint. That
order authorized agents to obtain cellular tower location information used by
Wyss's cellular telephone to connect to the Internet.
      Wyss was arrested and a search warrant was executed of his tractor-
trailer at a border checkpoint north of Laredo, Texas. Among various items
seized during the search of the sleeper compartment and admittedly owned by
Wyss, agents found a Gateway laptop computer with a hard drive that was
completely empty, a Sprint cellular telephone, three Sprint aircards that Wyss
admitted using to access the Internet, an empty box for a Toshiba laptop
computer, a power cord that did not fit the Gateway laptop, a product key for a
Toshiba laptop, and a DVD with the image of a child, nude from waist up, and


                                       3
    Case: 12-30922      Document: 00512415309   Page: 4   Date Filed: 10/21/2013




                                 No. 12-30922

containing the word "Lolita". After receiving his "Miranda" rights Wyss orally
agreed to speak to agents. He denied involvement with child pornography and
membership in an internet bulletin board. While denying ever using the screen
name Bones, he did admit to visiting other interest websites that corresponded
with online activities and postings by Bones.
      Subsequently during a series of jailhouse discussions with his cellmate,
Wyss admitted that he used the name Bones on Dreamboard, describing his and
other members use of that internet bulletin board. Wyss further admitted that
he destroyed certain incriminating evidence of child pornography before his
arrest due to suspicion that he was under investigation. The cellmate, Michael
Biggs, was a Dreamland member who testified against Wyss pursuant to a plea
agreement. At the time of providing testimony Biggs had already received a 240
month sentence, the statutory minimum for engaging in a child exploitation
enterprise. Over defense objections, Sprint's custodian of records gave testimony
to authenticate records of IP addresses, data usage and customer subscriber
information. He further explained that the records were maintained by Sprint
for billing purposes.    The government's computer forensics expert Fottrell
testified how he linked the IP addresses and data used by Bones on
Dreamboard's servers to the IP addresses and data assigned to Wyss's Sprint
account records.
      In addition to evidentiary objections made during the trial based on
foundation as to the admissibility of Sprint's records and opinion testimony on
the ultimate issue of Bones' identity, Wyss filed an opposition memorandum
based on the Confrontation Clause to the government's motion in limine. That
motion sought a pretrial ruling on the admissibility of the Sprint IP addresses


                                       4
     Case: 12-30922       Document: 00512415309         Page: 5    Date Filed: 10/21/2013




                                      No. 12-30922

and data that formed the basis, in part, for the noted opinion testimony. The
trial court deferred ruling on the motion in limine until trial and ultimately
overruled objections at trial.
                                     II. Analysis
A. Wyss' Confrontation Clause Challenge
1.     Standard of Review
       A Sixth Amendment Confrontation Clause Challenge is reviewed de novo
if made in the district court and for plain error if it was not challenged in the
district court. See United States v. Acosta, 475 F.3d 677, 680 (5th Cir. 2007).
Here, Wyss expressly asserted his Confrontation Clause challenge to the Sprint
IP records in a written memorandum in opposition to the government's motion
in limine, as seen above.4 We will review this issue de novo, with any error being
subject to the harmless error analysis. See United States v. Cantu-Ramirez, 669
F.3d 619, 631 (5th Cir. 2012), cert. denied, 132 S. Ct. 2759, 183 L. Ed 2d 628
(2012).
2.     Applicable Law
       The Confrontation Clause ensures that an accused has the right to "be
confronted with the witnesses against him." U.S. CONST. Amend VI; Crawford
v. Washington, 541 U.S. 36, 53-54, 124 S. Ct. 1354, 158 L. Ed. 2d 177 (2004). A
violation of the Confrontation Clause occurs upon the admission of "testimonial
statements of a witness who did not appear at trial unless he was unavailable
to testify, and the defendant had a prior opportunity for cross-examination." Id.


       4
          The government argues that plain error review should apply because Wyss did not
specifically identify the Confrontation Clause as the basis for his trial-court objection. We
need not decide this question because Wyss's argument fails even under the less
deferential standard of review.

                                             5
     Case: 12-30922    Document: 00512415309     Page: 6   Date Filed: 10/21/2013




                                  No. 12-30922

at 53-54 (Emphasis added). The relationship between qualification for one of the
standard hearsay exceptions and exemption from the Confrontation requirement
is not a casual one. Melendez-Diaz v. Massachusetts, 557 U.S. 305, 129 S. Ct.
2527, 2539-2540, 174 L. Ed. 2d 314 (2009). Hearsay law exempts business records
because businesses have a financial incentive to keep reliable records. See Fed.
Rule Evid. 803(6). The Sixth Amendment also generally admits business records
into evidence, but not because of their reliability under hearsay law. Business
records are admitted because - having been created for the administration of an
entity's affairs and not for the purpose of establishing or proving some fact at
trial - they are not weaker substitutes for live testimony. Melendez-Diaz, 129
S.Ct. at 2539-2540.
      The Crawford Court described a testimonial statement as "'[a] solemn
declaration or affirmation made for the purpose of establishing or proving some
fact,'" a description which includes "statements that are made under
circumstances which would lead an objective witness reasonably to believe that
the statement would be available for use at a later trial.'" See Brown v. Epps,
686 F.3d 281, 286-87 (5th Cir. 2012). This Court must determine whether the
Sprint records are more akin to testimony or to an ordinary business record that
was not prepared for litigation purposes. See United States v. Martinez-Rios,
595 F.3d 581, 585-6 (5th Cir. 2010) .
3.    Discussion
      Wyss asserts that Sprint's IP address records are testimonial in nature
because they were produced by a representative from Sprint's legal compliance
department who did not personally retrieve the data, in response to a trial
subpoena. Wyss cites in support decisions by the United States Supreme Court


                                        6
    Case: 12-30922    Document: 00512415309      Page: 7    Date Filed: 10/21/2013




                                  No. 12-30922

in Melendez-Diaz v. Massachusetts, supra, and Bullcoming v. New Mexico, ___
U.S. ___, 131 S. Ct. 2705, 180 L. Ed. 2d 610 (2011). Under Wyss's theory a
document kept in the regular course of business would become inadmissable if
the document was later offered at trial in response to court order or subpoena.
He posits that viewpoint, in part, upon the fact that the IP records were
produced as evidence for trial by Sprint's legal compliance department, a
department that regularly produces corporate records in response to legal
process or litigation needs of parties. He claims the testimonial purpose of the
records is also shown by their continued maintenance for this litigation. Wyss's
argument and reliance upon factually distinguishable legal authorities fail. As
stated above, the primary purpose for creation of the Sprint records is still
customer billing.
      Unlike laboratory certificates created for use at trial to prove cocaine of a
certain weight in Melendez-Diaz and a surrogate analyst who did not perform
the blood-alcohol tests to prove blood alcohol content in Bullcoming, Sprint did
not create or maintain IP addresses and data within its corporate records for
purposes of litigation or as evidence of customer usage to exploit children.
Rather, the trial record objectively establishes the true nature and intended
purposes for these records. Sprint's records custodian testified that the records
were kept to identify customers for billing purposes. He was cross-examined to
test that characterization. The fact that they were used in this prosecution
neither changes their characterization as routine business records nor their
primary purpose in the regular administration of Sprint's business affairs.
Lastly, Sprint's designation of someone from its legal compliance department
as custodian of records does not thereby convert the records into being


                                        7
    Case: 12-30922     Document: 00512415309      Page: 8    Date Filed: 10/21/2013




                                  No. 12-30922

"exclusively generated for use at trial". United States v. Martinez-Rios, 595 F.3d
581, 586 (5th Cir. 2010) .
B. Opinion Testimony Challenge
      Wyss asserts violations of Federal Rules of Evidence 702 and 704 occurred
when the district court, over his timely objection, impermissibly allowed the
government's computer forensic expert to opine that Wyss is the same person
who participated on Dreamboard using the name Bones. He further argues that
the erroneous admission of that testimony gravely affected his substantial rights
to a fair and impartial trial. The prosecution counters that there is no showing
of an abuse of discretion because the expert was accepted as a computer forensic
expert, sufficient reliable evidence of record formed the basis for his opinion, and
that it did not embrace Wyss's mental state or condition.
      We review evidentiary rulings for an abuse of discretion, and in the event
of error, we will affirm provided the error is harmless. See United States v.
Valencia, 600 F.3d 389, 416-17 (5th Cir. 2010). While "review of evidentiary
rulings is heightened in a criminal case," United States v. Gutierrez-Farias, 294
F.3d 657, 662 (5th Cir. 2002), to obtain reversal, the appellant "must demonstrate
that the district court's ruling caused him substantial prejudice." United States
v. Bishop, 264 F.3d 535, 546 (5th Cir. 2001).
      An expert witness my testify at trial if his/her "scientific, testimonial or
other specialized knowledge will help the trier of fact to understand the evidence
or to determine a fact in issue." Fed. R. Evid. 702. Further, an expert may
testify "in the form of an opinion or otherwise, if (1) the testimony is based upon
sufficient facts or data; (2) the testimony is a product of reliable principles and
methods, and (3) the witness has applied the principles and methods reliably to


                                         8
    Case: 12-30922     Document: 00512415309      Page: 9   Date Filed: 10/21/2013




                                  No. 12-30922

the facts of the case." Id. An expert "opinion is not objectionable just because it
embraces a ultimate issue". Fed. R. Evid. 704. An expert in a criminal case may
not, however, offer "an opinion about whether the defendant did or did not have
a mental state or condition that constitutes an element of the crime charged or
of a defense. Those matters are for the trier of fact along." Id.
      In the instant case we perceive no error. Testimony from the government's
computer forensic expert, Fottrell, was based on examination and comparisons
of Wyss's Sprint records, IP addresses and data assigned to him on certain dates
and times, along with data retrieved from the Dreamboard servers showing the
IP addresses and data that correspond to postings by Bones. Without objection
during his direct examination, the expert explained how he identified the use
of Wyss's Sprint internet account to post messages on Dreamboard under the
name of Bones on multiple occasions during relevant periods of time. Testimony
also showed there was only one Dreamboard member using the name Bones as
an identifier.
      Cross examination of the expert sought to shift responsibility for
Dreamboard postings away from Wyss to the possibility of technical
manipulation of his computer by others, including third party access to control
his computer, in order to make Dreamboard postings. On re-direct examination,
over defense objection, and in response to the defense proffered possibilities of
technical manipulation, the expert stated he "believed that John Wyss, Sprint
customer, is Bones on Dreamboard." As stated before, that conclusion was based
on linking up Dreamboard activity with Wyss's Sprint account usage. At that
point and upon counsel's request, the district court admonished the jury on the
use of expert testimony. While the instruction was neither the full pattern


                                        9
   Case: 12-30922     Document: 00512415309      Page: 10   Date Filed: 10/21/2013




                                  No. 12-30922

instruction nor an objected-to charge on how to treat expert testimony, the
ultimate jury instructions given at the end of trial gave the complete
explanation. We discern no substantial harm in the latter regards.
      Even assuming errors from the opinion testimony, it was harmless error
in light of the remaining overwhelming evidence, which was discussed above.
Wyss acknowledges that prior to the opinion given during redirect examination,
the expert provided the jury with adequate information to reasonably decide
whether Wyss operated under the online screen name "Bones". In additional
consideration of all other evidence in the light more favorable to the prosecution
and due deference to the jury's verdict, we agree.
C. Sentencing Challenge
      Without benefit of the sentencing transcript or designated portions
thereof, Wyss asks this court to find the life sentence imposed by the district
court is greater than necessary to meet sentencing factors under 18 U.S.C. §
3553(a) and is therefore unreasonable. He directs us to portions of the trial
transcript and the Presentence Report (PSR) to argue against: (1) a five-level
upward adjustment for posting 600 or more pornographic images of children; and
(2) redundant upward adjustments based upon ages of the children, the use of
a computer and engaging in a pattern of activity involving the exploitation of a
minor. The government responds that Wyss's failure to designate the transcript
of the sentencing hearing as part of the appellate record would allow this court
to decline consideration of the sentencing challenge.         Alternatively, the
government urges rejection of Wyss's sentencing challenge for failure to show
either plain error in calculating the sentencing guidelines range or substantive
unreasonableness.


                                       10
    Case: 12-30922    Document: 00512415309       Page: 11   Date Filed: 10/21/2013




                                  No. 12-30922

      In adopting the factual representations and guideline recommendations
contained in the PSR, the Statement of Reasons ("SOR") shows the district court
made changes in the guideline calculations in response to the government's oral
motion to vacate two of the three counts of conviction. Instead of the PSR
recommended Total Offense Level 47 that resulted from grouping all three
counts of conviction together to produce the highest offense level, the district
court determined Total Offense Level 43 to be the applicable level for the
remaining count of conviction, Engaging in a Child Exploitation Enterprise.
      United States Sentencing Guidelines ("U.S.S.G.") § 2G2.6 is the applicable
guideline section for the remaining count of conviction under 18 U.S.C. §
2252A(g) for Engaging in a Child Exploitation Enterprise. Under this guideline,
the base offense level is set at 35. There are four Specific Offense Characteristics
which addresses (1) age of the victim, (2) defendant's relationship to or control
over the victim, (3) if the offense involved aggravated sexual abuse, e.g. use or
threatened use of force against a minor, and (4) if a computer or interactive
computer service was used in furtherance of the offense. U.S.S.G. § 2.G.2.6
(a)(b)(1)(2)(3)&(4). The only prohibition on double counting included in § 2G2.6
pertains to the § 2G2.6(b)(2) enhancement, which is applicable if the offense is
committed against the defendant's child or a child under the care, custody or
control of the defendant. If that enhancement is applied, the Application Notes
expressly prohibit application of the § 3B1.3 enhancement for abuse of a position
of trust. U.S.S.G. § 2G2.6, Application Note 2(B). However, that enhancement
was not applied here. For the instant offense and based on the trial evidence,
Wyss's base offense level 35 was subject to a 4 level increase because many of his
victims had not attained the age of 12 years, plus 2 levels for computer usage,


                                        11
     Case: 12-30922         Document: 00512415309            Page: 12       Date Filed: 10/21/2013




                                           No. 12-30922

and another 2 levels for obstructing justice by destroying material evidence
through wiping one computer memory drive clean and destroying another
computer. It thusly appears that the district court's use of a Total Offense Level
43 resulted from the foregoing adjustments to the base offense level.5 The
appellate record is devoid of any objections made in the district court to the
district court's guideline calculations or to the PSR.
       "The failure of an appellant to provide a transcript is a proper ground for
dismissal of the appeal." Recover Edge L.P. v. Pentecost, 44 F3d 1284, 1289 (5th
Cir. 1995) (quoting Richardson v. Henry, 902 F.2d 414, 416 (5th Cir. 1990)
(dismissing appeal based on sufficiency of the evidence because appellant failed
to include a transcript)). However, the decision to dismiss based on lack of a
transcript is within our discretion. See Coats v. Pierre, 890 F.2d 728, 731 (5th
Cir. 1989) (noting that the Court of Appeals has discretion in fashioning a
response to the failure to include the transcript on appeal, and that dismissing
the entire appeal is a drastic remedy to which we should rarely resort).
Regardless of Wyss's failure to provide the sentencing transcript, we can affirm
the judgment below, because Wyss fails to establish plain error or substantive
unreasonableness for the sentence based on the record before us.
       A sentence imposed within the Guideline range is entitlted to a rebuttable
presumption of reasonableness. United States v. Rodriguez, 660 F.3d 231, 233
(5th Cir. 2011) (citing Gall v. United States, 552 U.S. 38, 51, 128 S. Ct. 586, 169
L. Ed. 2d 445 (2007))); United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).


       5
          Arguably, but not applied in this case, U.S.S.G. § 2.G2.6(b)(3) would also allow a 2 level
increase for offense conduct that cause aggravated sexual abuse against minors. The PSR and trial
evidence establish that many of Wyss's minor victims were subjected to sadistic and masochistic conduct
which he caused minors to produce and which he posted on the Dreamboard bulletin board.

                                                  12
    Case: 12-30922    Document: 00512415309      Page: 13    Date Filed: 10/21/2013




                                  No. 12-30922

"'If the sentencing judge exercises her discretion to impose a sentence within a
properly calculated Guideline range, in our reasonableness review we will infer
that the judge has considered all the factors for a fair sentence set forth in the
Guidelines.'" Alonzo, 435 F.3d at 554 (quoting United States v. Mares, 402 F.3d.
511, 519 (5th Cir. 2005)); see also United States v. Cooks, 589 F.3d 173, 186 (5th
Cir. 2009). Wyss can rebut the presumption "only upon a showing that the
sentence does not account for a factor that should receive significant weight,
gives significant weight to an irrelevant or improper factor, or represents a clear
error of judgment in balancing sentence factors." Cooks, 589 F.3d at 186 (citing
United States v. Nikonova, 480 F.3d 371, 376 (5th Cir. 2007)).
      In a case involving a conviction under 18 U.S.C. § 2244(a)(1) and sentence
under § 2A3.4(a) of the guidelines for sexual acts with minors under the age of
12, Wyss correctly notes that this court rejected in dicta an age-based
enhancement of the base offense where the age of the victimized child was found
already incorporated into the base offense level relevant to that conviction.
United States v. John, 309 F.3d 298, 305-306 (5th Cir. 2002). However, that form
of double counting did not occur in determining Wyss's base offense level. Wyss's
offense of conviction under 18 U.S.C. § 2252A(g) and sentence under guideline
provision § 2.G2.6 were different statutory and guideline provisions from those
addressed in the John opinion. As noted earlier, Wyss's enhancement for age of
the victimized children was not factored into the relevant base offense level.
See U.S.S.G. § 2.G.2.6 (a). Further, there is no prohibition to double-counting
for age of the victim in § 2.G.2.6(b)(1). With only one non-applicable prohibition
discussed earlier, to the extent double-counting may have occurred Wyss fails to
show, and we do not find, either a prohibition to double-counting for his offense


                                        13
   Case: 12-30922    Document: 00512415309      Page: 14   Date Filed: 10/21/2013




                                 No. 12-30922

conduct by the applicable sentencing guidelines or an intention by the framers
to impose one.
      As stated by this court in a related case arising from this same
prosecution, "Since computer usage was not required by the statutes of
conviction in this case, see 18 U.S.C. §§ 2251(d), 2252A(g)(2), Deschenes's
computer usage was not already factored into the base offense level in §
2G2.6(a)."   United States v. Deschenes,     2013 WL 829032 (5th Cir. 2013)
(unpublished opinion). Similarly, Wyss's argument for application of the dicta
found in the John opinion, relative to victim age and computer usage
enhancements, is rejected. Further, double-counting is prohibited only if the
relevant guidelines expressly forbids it, and §§ 2.G.2.6(b)(1) & 2G2.6(b)(4)
contain no such prohibition. See Untied States v. Calbat, 266 F.3d 358, 364 (5th
Cir. 2001); Deschenes, supra.
      Wyss's argument against considering as a factor for sentencing the more
than 600 pornographic images of children fails in view of record testimony from
the computer forensic expert. That testimony linked Wyss with making 778
postings to Dreamboard, including 144 posts to its video forum known at "PT-
Vids" showing videos of girls 13 and younger as well as posts of "web cam"
videos of nude girls exposing their genitals and masturbating.        Wyss was
required to submit 50 megabytes of child pornography to become a member of
Dreamboard. Expert testimony explained 50 megabytes was the equivalent of
2,000 and 4,000 still images or 50 minutes of video. One video is the equivalent
of 75 images and if the video is substantially more than 5 minutes, the
guidelines suggest basis for an upward departure.          U.S.S.G. § 2.G2.2,
Application Note 4. Further, Wyss may also be held accountable under relevant


                                      14
   Case: 12-30922     Document: 00512415309     Page: 15   Date Filed: 10/21/2013




                                 No. 12-30922

conduct for images posted by fellow Dreamboard members where evidence
showed members, including Wyss, actively shared child pornographic images
with each other. See U.S.S.G. § 1B1.3(a)(1)(B).
      In   addressing the substantive reasonableness of a sentence, this
reviewing court has considered the totality of the circumstances, granting
deference to the district court's determination of the appropriate sentence based
on factors under 18 U.S.C. § 3555(a). United States v. McElwee, 646 F.3d 328,
337 (5th Cir. 2011). The SOR shows the guideline changes made by the district
court and an express statement therein that the Life sentence was selected as
the most reasonable sentence after considering the factors in § 3553(a).
      Finding no record evidence rebutting representations found in the PSR,
the government's sentencing memorandum, the SOR or the trial record, the
district court was entitled to consider the information presented in determining
the sentence. See United States v. Parker, 133 F.3d 322, 329 (5th Cir. 1998). The
record does not reflect and Wyss fails to show that the district court failed to
take into account a factor that should have received significant weight, that it
gave significant weight to an irrelevant or improper factor, or that it made a
clear error in balancing the § 3553(a) factors. See United States v. Smith, 440
F.3d 704, 708 (5th Cir. 2006).      Wyss fails to rebut the presumption of
reasonableness that is accorded this with-in guidelines sentence. See, United
States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
      The judgment of the district court is AFFIRMED.




                                       15